Citation Nr: 0709198	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression

3.  Entitlement to service connection for hyperthyroidism.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for elevated 
triglycerides.

6.  Entitlement to an increased (compensable) evaluation for 
a psychophysiological gastrointestinal disorder.

7.  Entitlement to an increased (compensable) evaluation for 
prostatitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connection for PTSD, depression, hyperthyroidism, 
diabetes mellitus, and elevated triglycerides.  This 
determination also denied the veteran increased evaluations 
for his service connected psychophysiological 
gastrointestinal disorder and prostatitis.

In January 2000, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  At the hearing the veteran submitted 
additional evidence, accompanied by a waiver of RO 
consideration, which will be considered by the Board in 
adjudication of this appeal.

The issue of entitlement to an increased evaluation for 
prostatitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.

2.  The stressors claimed by the veteran are not corroborated 
by any supporting evidence.

3.  PTSD attributable to an in-service stressor is not 
demonstrated by the competent (medical) evidence.

4. The veteran is not shown to by the objective evidence to 
have been exposed to consuming high concentrations of iodine 
in his drinking water during his military service.

5.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to 
depression, hypothyroidism, and diabetes mellitus, these 
disorders were not manifested in service or, in the case of 
diabetes mellitus, within the first post service year and 
competent evidence of a nexus between these disorders and the 
veteran's period of service is lacking

6.  The veteran's elevated triglycerides are not a disability 
for VA compensation purposes.

7.  Psychiatric symptomatology attributed to the veteran's 
service-connected psychophysiological disorder has not been 
demonstrated; nor is this disorder productive of more than 
mild irritable bowel syndrome.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).

2.  Depression, hypothyroidism, and diabetes mellitus were 
not incurred in or aggravated by service, nor may diabetes 
mellitus be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A chronic disability as a result of elevated 
triglycerides incurred in or aggravated by active service is 
not shown. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  The schedular criteria for an increased (compensable) 
evaluation for a psychophysiological gastrointestinal 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.7 and Part 4, Diagnostic Codes 9421, 
7319 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003 and 
November 2003, and a rating decision in August 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.



Merits of the Claims

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease will be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2006).

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, or combat 
injuries, and does not otherwise show that he had actual 
combat with the enemy.  The veteran does not contend 
otherwise.  Further his DD Form 214 shows no certificate or 
awards denoting participation in combat, and his military 
occupational specialty (surveyor) does not suggest that he 
served in combat.  The Board finds, therefore, that the 
veteran did not participate in combat while in service and 
that corroborating evidence of the claimed events having 
actually occurred is required to support his claim.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

The veteran alleges, and has testified, that his service 
included an overseas assignment to Ethiopia where he 
encountered conditions he found threatening.  The veteran 
testified that while in Ethiopia he was fearful of "getting 
out of there alive" as he was exposed to disease to include 
leprosy and elephantitis as well as native warriors who 
essentially confronted him in an aggressive and threatening 
manner on a number of occasions.  However, the stressor 
events described by the veteran while surveying Ethiopia as a 
member of the United States Mapping Mission are neither 
documented nor otherwise suggested by his contemporaneous 
service medical records.  Furthermore the veteran has not 
provided any verification of the stressful events he alleges.  
His personal accounts of his stressful experiences while in 
the military are not independently supported and his accounts 
of events are unverifiable.  The Board observes that in his 
hearing testimony the veteran stated that while performing 
surveying duties in Ethiopia he traveled all over the country 
and that a lot of times "we were out three, four, five, six 
months at a clip, without coming back to the base camp, and 
we ran out of food."  The veteran's reported lengthy 
absences from his base camp however are contradicted by his 
service medical records, which show that for a 14 month 
period from March 1967 through May 1968 he was evaluated and 
treated for medical conditions on almost a continuous monthly 
basis.  In any event, the Board observes that any attempt to 
corroborate the veteran's alleged stressor by the service 
department would be unsuccessful due to the anecdotal nature 
of the stressors.  The Board finds, therefore, that the claim 
is not supported by corroborating evidence that the veteran's 
alleged in-service stressors occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  
The medical evidence reflects a diagnosis of PTSD, which has 
been attributed to the veteran's alleged experiences in 
service.  The diagnosis was, however, based on the veteran's 
reported history that is not supported by any corroborating 
evidence.  Because the diagnosis was based on reported 
history, rather than documented history, the medical evidence 
reflecting that diagnosis is not probative for the purpose of 
adjudicating the veteran's claim for service connection for 
PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on the veteran's recitation of 
service history, and not his documented history, is not 
probative).

In summary, the evidence is insufficient to show that the 
veteran served in combat, and his claimed stressors are not 
corroborated by credible supporting evidence.  In addition, 
because his claimed stressors are not corroborated, a 
substantiated diagnosis of PTSD which could be related to a 
service event has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

Here, it is not shown that the diagnosis of PTSD documented 
in the medical record was predicated on a stressor verified 
to have been experienced in service.  Consequently, service 
connection for PTSD is not warranted.

B.  Depression, Hyperthyroidism, and Diabetes Mellitus

In hearing testimony and other statements on file, that 
veteran argues that his depression, hyperthyroidism, and 
diabetes mellitus originated in service or are otherwise the 
result of his period of active duty.  He alternatively 
maintains, with respect to his diabetes mellitus and 
depression, that these disorders are casually related to his 
hypothyroidism, which he maintains was caused by iodine used 
by him to purify drinking water while stationed in Ethiopia.  
In this regard, the veteran testified that during his service 
in Ethiopia he had to "live off the land" and purify water 
obtained by digging down in streambeds with "heavy, heavy 
doses of iodine and chlorine ..." 

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Here none of the contemporaneous service medical records show 
complaints or findings referable to depression, 
hyperthyroidism, or diabetes mellitus.  On the veteran's June 
1969 medical examination for service separation no pertinent 
abnormalities were shown.  A clinical evaluation of his 
endocrine system and psychiatric condition found no 
abnormalities.  On a contemporaneous report of medical 
history, the veteran specifically denied any past or present 
history of depression and sugar in his urine. 

Post service there is no showing of history, complaints, or 
findings of diabetes mellitus within the one-year period 
immediately following the veteran's discharge from service in 
August 1969.  Medical documentation reflecting diagnoses of 
depression, hyperthyroidism, and diabetes mellitus is not 
shown until a VA examination afforded the veteran in February 
2003, approximately 34 years following service separation.  
History obtained from the veteran on this examination 
included his report that his diabetes mellitus and 
hypothyroidism were diagnosed four and ten years prior to 
that date, respectively.  The initial manifestations of these 
disorders, to include the veteran's depression, are too 
remote in time from service to support the claim that these 
conditions are related to service absent objective evidence 
to the contrary.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In this case, absent from the record is competent evidence 
linking the veteran's diabetes mellitus and depression to the 
veteran's period of service or any event thereof.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The veteran alternatively contends that his depression is 
causally or etiologically related to his service-connected 
psychophysiological gastrointestinal disorder.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).

Here the veteran's alternative claim for depression turns on 
the question of whether there is competent medical evidence 
establishing a nexus between the veteran's service-connected 
psychophysiological gastrointestinal disorder and his 
depression.  The record before the Board contains a VA 
medical opinion addressing this question.  A VA examiner in 
February 2003 opined that depression does not cause a nervous 
stomach disorder and a nervous stomach disorder does not 
cause depression.  Medical opinion to the contrary is not of 
record.

As to the veteran's hyperthyroidism, the veteran has 
submitted into evidence a statement from a private physician, 
Dr. J. B. M., who reported getting a detail history of the 
veteran's Army duty in Africa, to include the veteran's 
report of exposure to high concentrations of iodine and 
chlorine in his drinking water over a period of two years.  
Dr. M. noted that even moderate amounts of iodine in diet and 
water can lead to clinical hypothyroidism.  He then stated 
that "with my clinical experience and the above scenario, I 
strongly believe ... (the veteran's)... clinical condition of 
hypothyroidism was directly caused by the exposure to iodine 
in the water in Africa."

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion. Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional and that a medical professional is 
not competent to opine as to matters outside the scope of his 
expertise.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

Given these standards, the Board assigns no evidentiary 
weight to the private physician's comments.  Here Dr. M. has 
accepted the veteran's account of in- service exposure to 
drinking water containing high concentrations of iodine and 
expressed an opinion that the veteran's claim of 
hyperthyroidism as a result of this exposure is valid.  
However, that physician's opinion clearly is based upon the 
veteran's account of frequent water consumption containing 
iodine that has not been substantiated by any objective 
documentation.  The Board notes that as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (or, as here, unsubstantiated) 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993). 

Therefore, this opinion is not of sufficient probative value 
so as to establish that the veteran's post service 
hypothyroidism is related to his service.  As there is no 
objective evidence of record substantiating that the veteran 
was exposed to high concentrations of iodine in his drinking 
water, the Board finds that the claim for hypothyroidism as a 
residual of this alleged exposure must be denied. 

C.  Elevated Triglycerides

The Court has held that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  VA has noted in public documents that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities. See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (indicating that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities).  VA statutes specifically provide 
that service connection may be granted for a "disability" 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110.

In this case, the facts are not in dispute and the medical 
evidence of record includes findings of elevated 
triglycerides.  The Board notes, however, that elevated 
triglycerides are not a disability for VA compensation 
purposes. Nor is there any evidence of a chronic disability 
having been incurred as a result of the veteran's elevated 
triglycerides.  The Court has held that, in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Therefore, the Board finds 
entitlement to service connection for elevated triglycerides 
must be denied as a matter of law.

Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.



Psychophysiological gastrointestinal disorder

The veteran is currently assigned a noncompensable evaluation 
for a psycho-physiological gastrointestinal disorder.  When 
service connection for that disability was initially granted 
for that disability, he was rated pursuant to Diagnostic Code 
9502.  However, this Diagnostic Code became defunct prior to 
the veteran's increased rating claim raised in April 2002.  
Thus, by analogy, the relevant Code section for analysis is 
Diagnostic Code 9421, concerning somatization disorder, under 
38 C.F.R. § 4.130.

In order to achieve the next-higher 10 percent disability 
rating for his psycho-physiological gastrointestinal disorder 
under Diagnostic Code 9421, the evidence must demonstrate 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

The Board has thoroughly reviewed the evidence of record and 
finds no support for a grant of 10 percent under Diagnostic 
Code 9421.  For example, when examined by a VA psychologist 
in June 2002, the veteran was noted to have had a "nervous 
stomach" in the military, however, following a mental status 
examination his symptoms, which included a mildly depressed 
and mildly anxious mood as well as claustrophobia, were 
attributed to diagnoses other than his service-connected 
psychophysiological disorder.  It was further noted on this 
examination that any additional assessments including 
psychological or psychiatric were not indicated.  A 
subsequent VA Mental Disorders examination in February 2003, 
found that the veteran was able to work full-time and was 
presently employed.  Symptoms noted on mental status 
examination at that time, consisting primarily of a depressed 
mood and blunted affect, were attributed to PTSD and major 
depression   A more recent psychological assessment of the 
veteran, by a VA psychologist in December 2003  attributed 
his psychiatric symptomatology to a dysthymic disorder and a 
panic disorder.   In sum, psychiatric symptomatology 
attributed to the service-connected psychophysiological 
disorder has not been demonstrated.  For this reason, the 
veteran's disability is more nearly approximated by the 
presently assigned noncompensable evaluation.

In addition, because the veteran's psycho-physiological 
gastrointestinal disorder involves both a mental and physical 
component, the Board is obliged to consider whether any 
rating codes applicable to the physical component of the 
disability at issue, concerning his gastrointestinal 
symptoms, may allow for a higher rating here.

Digestive disorders are governed under 38 C.F.R. § 4.114.  
Considering the veteran's primary physical symptoms of 
stomach pains, heartburn, and diarrhea, the Board finds that 
Diagnostic Codes 7319 (irritable colon syndrome), is 
applicable by analogy.  Under diagnostic code 7319, a 
noncompensable rating is assigned for mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
assigned for moderate irritable colon syndrome with frequent 
episodes of bowel disturbances with abdominal distress.  38 
C.F.R. § 4.114.

The evidence shows that when examined by VA in February 2003, 
the veteran reported problems with hyperacidity, heartburn, 
and occasional nausea.  He reported taking Zantac and Maalox 
for his stomach problems and that these medications were 
helping him.  It was noted that he had no melena, 
hematemesis, or vomiting.  He was further noted to have had 
no loss of weight.  On physical examination, he was described 
by his examiner as well built and nourished and in no acute 
distress.  It was the examiner's opinion that the veteran had 
a reflux disorder and not a nervous stomach.  A subsequent GI 
series in March 2003 was interpreted to reveal a small degree 
of reflux to the distal third of the esophagus.

Here, the veteran has not experienced any weight loss.  His 
gastrointestinal symptoms are apparently in part due to non-
service-connected reflux and relieved to a degree by 
medication.  In any event, while a noncompensable rating is 
warranted, there has been no objective evidence of moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbances with abdominal distress attributed to the 
service-connected disorder to warrant an increased 10 percent 
rating.  38 C.F.R. § 4.114.   The Board has also considered 
rating the veteran's service-connected disability under a 
different Diagnostic Code, but finds none that may be 
assigned on the facts of record which would avail the veteran 
of a higher disability rating.  See Butts v. Brown, 5 Vet. 
App. 532 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).

In conclusion, then, neither the veteran's psychiatric or 
physical symptomatology warrant a rating beyond the 
noncompensable evaluation currently assigned for his psycho-
physiological gastrointestinal disorder.

In reaching the decisions above, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.

Service connection for hyperthyroidism is denied.

Service connection for diabetes mellitus is denied.

Service connection for elevated triglycerides is denied.

An increased (compensable) evaluation for a 
psychophysiological gastrointestinal disorder is denied.


REMAND

In the course of the January 2007 Board hearing, the veteran 
testified that he had been in receipt of ongoing treatment by 
VA for his prostatitis.  The most recent VA treatment records 
in the claims file are dated no later than December 2003 and 
do not reflect any evaluation or treatment for this disorder.

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran in 
order to fully determine the severity of the disability at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

With regard to the claim of entitlement to an increased 
rating for prostatitis, it is noted that the post service the 
veteran has not been afforded a VA genitourinary examination 
for his service-connected condition.  The veteran testified 
in January 2007 that he has occasional pain, which he 
attributes to his prostate condition and urinary frequency of 
four to five times a night and another five or six times 
during the day.  While the veteran has alleged voiding 
dysfunction, involving urinary frequency, the current medical 
evidence does not provide findings that are sufficient for 
evaluating the veteran's disability on this basis.

Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the 
veteran's claim for increase.

To that end, a review of the appropriate diagnostic criteria 
used in the evaluation of the veteran's service-connected 
prostatitis may be helpful to the examiner in this case.  
Prostatitis is rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527 (2006). Under that diagnostic code, prostate gland 
injuries, infections, hypertrophy, and post-operative 
residuals are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  As noted, voiding 
dysfunction appears to be the predominant impairment from the 
veteran's prostatitis. 

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2006).  
A 20 percent evaluation for urine leakage contemplates the 
wearing of absorbent materials, which must be changed less 
than two times per day.  A 40 percent rating is warranted for 
the wearing of absorbent materials, which must be changed two 
to four times per day.  A 60 percent rating is warranted for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.

For a rating based on urinary frequency, a 10 percent rating 
requires a daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 
percent evaluation for urinary frequency is warranted where 
there is a daytime voiding interval between one and two 
hours, or if the disability results in awakening to void 
three to four times per night.  A 40 percent rating is 
warranted for a daytime voiding interval of less than one 
hour, or if the disability results in awakening to void five 
or more times per night.  For a rating based on obstructed 
voiding, a 10 percent rating requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  (1) Post void residuals greater than 150 cc; (2) 
Uroflowmetry; markedly diminished flow rate (less than 10 
cc/sec); (3) Recurrent urinary tract infections secondary to 
obstruction; (4) Stricture disease requiring period dilation 
every two to three months.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  38 C.F.R. § 4.115a.

With regard to urinary tract infections, a 10 percent rating 
is warranted for long-term drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management.  A 30 percent rating is warranted for 
recurrent symptomatic urinary tract infections requiring 
drainage or frequent hospitalization (greater than two times 
per year), and/or requiring continuous intensive management.  
38 C.F.R. § 4.115a.

Accordingly, this case is REMANDED for the following:

1.  After making all necessary inquiries 
of the veteran and obtaining all 
necessary authorizations and releases, 
attempt to obtain copies of the veteran's 
VA treatment records for treatment of 
prostatitis from December 2003 to the 
present, which should be associated with 
the claims file.

2.  Arrange with the appropriate VA 
medical facility for the veteran to be 
afforded a genitourinary examination to 
determine the current severity of his 
prostatitis.  The claims file must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must note that review in the 
examination report.

The examiner should obtain a complete 
history from the veteran concerning his 
prostatitis, including the day to day 
symptomatology experienced.  Following a 
thorough recitation of the veteran's 
complaints and history, the examiner 
should render opinions as to whether the 
veteran's service-connected prostatitis 
results in voiding dysfunction, urinary 
frequency, obstructed voiding, or urinary 
tract infections.  For each, the examiner 
should specify the severity and frequency 
thereof.  The examiner should provide a 
thorough description of diurnal and 
nocturnal urinary frequency patterns.  
The examiner should render comments 
responsive to the relevant rating 
criteria (38 C.F.R. §§ 4.115a, and 
4.115b, Diagnostic Code 7527), regarding 
the veteran's urinary frequency, and the 
severity or frequency of any symptoms of 
urinary leakage, obstructed voiding, and 
urinary tract infection.

3.  Thereafter, readjudicate the claim of 
entitlement to an increased disability 
evaluation for prostatitis.  If the any 
benefit sought on appeal is not allowed, 
issue a supplemental statement of the 
case and allow a reasonable period of 
time for a response.  Thereafter, the 
case should be returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


